DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s Amendment(s) to the Drawings filed on October 13, 2022 is respectfully acknowledged. The previous drawing objection is hereby withdrawn.
	Applicant’s Amendments to the Claims filed on October 13, 2022 is respectfully acknowledged. The previous 35 U.S.C. 101 rejection is hereby withdrawn. 

Response to Arguments
3.	Applicant's arguments filed October 13, 2022 regarding the 35 U.S.C. 112 rejection have been fully considered and they are persuasive. The previous 35 U.S.C. 112 rejection is hereby withdrawn.
	
4.	Applicant's arguments filed October 13, 2022 regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive.
	Applicant states that “Although Robertson mentions generating simulations of a collusion-free path to avoid collisions with other objects, it does not indicate that the simulations are being generated by causing the robot to manipulate an object under different poses, as claimed.” However, Robertson et al. discloses “A robotic fruit picking system (i.e. object) in which collision-free paths or obstacle free trajectories are identified (i.e. different poses) in advance of run-time by physical simulation of the motion of the robot between one or more pairs of points (i.e. different poses) in the configuration space” (Col. 49, lines 31-38).
	Applicant states that Robertson does not disclose the claimed “determining a plurality of costs where each cost of the plurality of costs corresponds to a respective simulation of the plurality of simulation” because “Robertson disclose that costs are related to profits and further describes a cost function of the expected profits from the grower’s harvest”. However, Robertson et al. discloses that “reinforcement learning of a control policy can be achieved by simulating the movements of the robot amongst the available viewpoints, accounting for the costs associated with each movement” (Col. 29, lines 59-62).

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7. 	Claim(s) 1, 4-6, 9, 12-14, 16, 17, 21, 22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 10,757,861 B2) in view of Huang et al. (US 2020/0306959 A1).

	Regarding claim 1, Robertson et al. discloses a computer-implemented method comprising:
		obtaining tactile sensor information from a robotic appendage that is manipulating an object in the real world (i.e. receiving tactile measurements from a tactile sensor of a robot system that decides whether fruit is ready for harvest picking robot - Col. 36, lines 24-43; FIG. 19);
		generating a plurality of simulations of the robotic appendage manipulating the object, individual simulations having different poses for the object (i.e. paths may be identified in advance by physical simulation of the motion of the robot between one or more pairs of points in the configuration space — Col. 27, lines 53-56; A robotic fruit picking system in which collision-free paths or obstacle free trajectories are identified in advance of run-time by physical simulation of the motion of the robot between one or more pairs of points in the configuration space - Col. 49, lines 31-38):
		determine a plurality of costs where each cost of the plurality of costs corresponds to a respective simulation of the plurality of simulations (i.e. commercial requirements can be modelled by a cost function that is a monotonically decreasing function of the grower's expected profit from supplying a punnet or tray to a customer — Col. 21, lines 13-32; reinforcement learning of a control policy can be achieved by simulating the movements of the robot amongst the available viewpoints, accounting for the costs associated with each movement - Col. 29, lines 59-62), providing the pose of the object to a robotic control system that controls a robot to perform a task based at least in part on the pose of the object (i.e. the purpose of the Computer Vision Subsystem is to locate target fruits, determine their pose in a robot coordinate system, and determine whether they are suitable for picking — Col. 11, lines 56- 59), identifying an individual simulation of the plurality of simulations based at least in part on the cost (i.e. identifying the shortest simulated path between one or more pairs of points based on choosing the cost assigned to each edge of a graph — Col. 27, line 41 — Col. 12, line 12).
	While Robertson et al. discloses determining a pose of the object in the real world (i.e. picking a target fruit may necessitate first estimating the position and orientation or pose of the fruit or its stalk — Col. 13, lines 49-53), Robertson et al. does not specifically disclose that the determination is based at least in part on a pose of the object in the identified individual simulation.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robertson to include the method of determining a pose of the object in the real world based at least in part on a pose of the object in the identified individual simulation, since the system of Robertson et al. facilitates the use of simulation of the shortest arm path for the robot in order to locate, localize, and pick target fruits without colliding with itself or other obstacles.
	Robertson et al. does not disclose that each cost of the plurality of costs is based at least in part on differences between the tactile sensor information and simulated tactile sensor information generated by the respective simulation of the plurality of simulations.
	However, Huang et al. discloses systems and methods for hybrid machine learning-based training of object picking robots with real and simulated grasp performance data that utilize computing, network, memory, electric power, personnel, among other, resources at significantly greater efficiencies to provide improved throughput of, and overall cost reduction for, a variety of industrial unit operations involving robotic picking and placement of objects [0051].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robertson et al. to include the features of Huang et al. in order to improve the efficiency and reduce the cost of robotic operations.

	Regarding claim 4, neither Robertson et al. nor Huang disclose the computer-implemented method of claim 1, wherein the individual simulation is identified by identifying an individual simulation that generates simulated tactile sensor information most similar to the tactile sensor information.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robertson et al. to include wherein the individual simulation is identified by identifying an individual simulation that generates simulated tactile sensor information most similar to the tactile sensor information, since the system of Robertson et al. facilitates the simulation of robotic movements to avoid collision with itself or with other objects.

	Regarding claim 5, neither Robertson et al. nor Huang disclose the computer-implemented method of claim 1, further comprising:
	obtaining an initial pose estimation of the object; and
	generating a plurality of possible poses to be applied to the plurality of simulations, the plurality
	of possible poses generated by modifying the initial pose estimation.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robertson et al. to include obtaining an initial pose estimation of the object; and generating a plurality of possible poses to be applied to the plurality of simulations, the plurality of possible poses generated by modifying the initial pose estimation, since the system of Robertson et al. facilitates the determination of the position of the object for monitoring and picking up.

	Regarding claim 6, Robertson et al. further discloses the computer-implemented method of claim 5, wherein the initial pose estimation of the object is determined based on an image of the object obtained before the object is grasped by the robotic appendage (i.e. A computer vision subsystem analyses images of the fruit to be picked — Abstract).

	Regarding claims 9 and 17, Robertson et al. discloses a system comprising:
		one or more processors (i.e. picking system comprises the following important subsystems: Total Positioning Subsystem Picking Arm Picking Head Computer Vision Subsystem Control Subsystem Quality Control (QC) Subsystem Storage Subsystem Mapping Subsystem Management Subsystem — Col. 5, lines 25-35); and
		computer-readable memory storing executable instructions that, as a result of being executed by the one or more processors, cause the system to:
		obtain data describing forces on a robotic appendage that is grasping an object (i.e. receiving tactile measurements (forces) from a tactile sensor of a robot system that decides whether fruit is ready for harvest picking robot - Col. 36, lines 24-43; FIG. 19);
		generate/perform simulations of the robotic appendage grasping the object, individual simulations of the simulations having different poses for the object (i.e. paths may be identified in advance by physical simulation of the motion of the robot between one or more pairs of points in the configuration space — Col. 27, lines 53-56);
		determine a plurality of values where each value of the plurality of values corresponds to a respective simulation of the plurality of simulations (i.e. commercial requirements can be modelled by a cost function that is a monotonically decreasing function of the grower's expected profit from supplying a punnet or tray to a customer — Col. 21, lines 13-32), and identify an individual simulation of the simulations based at least in part on the value (i.e. identifying the shortest simulated path between one or more pairs of points based on choosing the cost assigned to each edge of a graph-— Col. 27, line 41 — Col. 12, line 12).
	While Robertson et al. discloses determining a pose of the object in the real world (i.e. picking a target fruit may necessitate first estimating the position and orientation or pose of the fruit or its stalk — Col. 13, lines 49-53), Robertson et al. does not specifically disclose that the determination is based at least in part on a pose of the object in the identified individual simulation.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robertson to include the method of determining a pose of the object in the real world based at least in part on a pose of the object in the identified individual simulation, since the system of Robertson et al. facilitates the use of simulation of the shortest arm path for the robot in order to locate, localize, and pick target fruits without colliding with itself or other obstacles.
	Robertson et al. does not disclose that each value of the plurality of values is based at least in part on differences between the forces and simulated tactile simulated forces generated by the respective simulation of the plurality of simulations.
	However, Huang et al. discloses systems and methods for hybrid machine learning-based training of object picking robots with real and simulated grasp performance data (it is considered that real and simulated data have inherent differences) that utilize computing, network, memory, electric power, personnel, among other, resources at significantly greater efficiencies to provide improved throughput of, and overall cost reduction for, a variety of industrial unit operations involving robotic picking and placement of objects [0051].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robertson et al. to include the features of Huang et al. in order to improve the efficiency and reduce the cost of robotic operations.

	Regarding claim 12, neither Robertson et al. nor Huang disclose the system of claim 9, wherein the individual simulation is identified by identifying an individual simulation that generates simulated data most closely corresponding to the data.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robertson to include wherein the individual simulation is identified by identifying an individual simulation that generates simulated data most closely corresponding to the data, since the system of Robertson et al. facilitates the simulation of robotic movements to avoid collision with itself or with other objects.

	Regarding claim 13, neither Robertson et al. nor Huang disclose the system of claim 9, wherein the executable instructions cause the system to further:
	obtain an initial pose estimation of the object; and
	generate a plurality of poses to be applied to objects in the simulations, the plurality of possible 	poses generated by perturbing the initial pose.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robertson et al. to include obtaining an initial pose estimation of the object; and generating a plurality of possible poses to be applied to the plurality of simulations, the plurality of possible poses generated by modifying the initial pose estimation, since the system of Robertson et al. facilitates the determination of the position of the object for monitoring and picking up.

	Regarding claim 14, Robertson et al. further discloses the system of claim 13, wherein the initial pose of the object is determined using an image of the object obtained before the object is grasped by the robotic appendage (i.e. A computer vision subsystem analyses images of the fruit to be picked — Abstract).

	Regarding claims 16 and 24, Robertson et al. further discloses the system and non-transitory computer readable medium of claims 9 and 17, wherein the data is tactile sensor information generated by tactile force sensor on each digit of the robotic appendage (i.e. receiving tactile measurements (forces) from a tactile sensor of a robot system that decides whether fruit is ready for harvest picking robot - Col. 36, lines 24-43; FIG. 19).

	Regarding claim 21, neither Robertson et al. nor Huang disclose the computer-readable media of claim 17, wherein the instructions cause the computer system to further:
	obtain an initial pose of the object; and
	generate a plurality of poses to be applied to objects in the simulations, the plurality of possible
	poses generated by perturbing the initial pose.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Robertson et al. to include obtaining an initial pose estimation of the object; and generating a plurality of possible poses to be applied tothe plurality of simulations, the plurality of possible poses generated by modifying the initial pose estimation, since the system of Robertson et al. facilitates the determination of the position of the object for monitoring and picking up.

	Regarding claim 22, Robertson et al. further discloses the non-transitory computer-readable medium of claim 21, wherein the initial pose of the object is determined using an image of the object obtained with a depth camera (i.e. a depth camera mounted to the Picking Arm's end effector in its local vicinity that measures (i) the estimated pose and shape of the fruit and its stalk, (ii) the uncertainty associated with the recovered pose and shape estimates, (iii) the color of the target fruit's surface, (iv) the proximity of detected obstacles, and (v) the range of viewpoints from which the candidate fruit is visible (Col. 16, lines 55-67).

	Regarding claim 25, Robertson et al. discloses a robot comprising:
		an arm that includes one or more articulated members connected via one or more servo motors (i.e. Multiple picking functions on a picking unit can be driven by a single actuator or motor — Col. 11, lines 41, 42);
		a robotic appendage connected to the arm, the robotic appendage having one or more tactile force sensors (i.e. receiving tactile measurements from a tactile sensor of a robot system that decides whether fruit is ready for harvest picking robot - Col. 36, lines 24-43; FIG. 19);
		one or more processors (i.e. picking system comprises the following important subsystems: Total Positioning Subsystem Picking Arm Picking Head Computer Vision Subsystem Control Subsystem Quality Control (QC) Subsystem Storage Subsystem Mapping Subsystem Management Subsystem — Col. 5, lines 25-35); and Robertson et al. in view of Hang et al. disclose the non-transitory computer-readable medium of claim 17 connected to the one or more processors as shown in the rejection of claim 17 above.

8. 	Claim(s) 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 10,757,861 B2) in view of Huang et al. (US 2020/0306959 A1) as applied to claims 1, 4-6, 9, 12- 14, 16, 17, 21, 22, 24, and 25 above, and further in view of Hamadani et al. (US 2019/0318659 A1).

	Regarding claim 2, neither Robertson et al. nor Huang et al. disclose the computer-implemented method, system and computer-readable of claim 1, further comprising updating one or more physical parameters of the plurality of simulations to reduce a difference between a simulation and an observation in the real world.
	However, Hamadani et al. discloses that conventional technologies have focused on developing haptic gloves that can emulate interactions with any fully virtual object at a great hardware cost for the user and a large decrease in the authenticity of tactile sensory feedback provided to the user. Less expensive but narrower-scope approaches such as retrofitting particular lab tools with tracking markers so that they can both be manipulated naturally by an actual human, and so that those manipulations can be tracked and interfaced with a virtual world of experiments and instruments to provide automated feedback to the user on what they might be doing incorrectly in their experiments has been lacking. By bridging the gap between the virtual and real worlds in a cost-effective manner and with a narrower scope for the interactions of interest by “virtualizing” only the important elements that are most often physically touched by a user (e.g. pipetteman, tubes, beakers, etc.), many barriers to student learning can be minimized or erased altogether [0046].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system and medium of Robertson et al. to include the features of Hamadani et al. in order to eliminating or minimizing the costs associated with providing authentic haptic force feedback to the user.

	Regarding claim 10, neither Robertson et al. nor Huang et al. disclose the system of claim 9, wherein the executable instructions cause the system to further update one or more physical
parameters of the simulations to reduce a difference between a state of a simulation and an observed state in the real world.
	However, Hamadani et al. discloses that conventional technologies have focused on developing haptic gloves that can emulate interactions with any fully virtual object at a great hardware cost for the user and a large decrease in the authenticity of tactile sensory feedback provided to the user. Less expensive but narrower-scope approaches such as retrofitting particular lab tools with tracking markers so that they can both be manipulated naturally by an actual human, and so that those manipulations can be tracked and interfaced with a virtual world of experiments and instruments to provide automated feedback to the user on what they might be doing incorrectly in their experiments has been lacking. By bridging the gap between the virtual and real worlds in a cost-effective manner and with a narrower scope for the interactions of interest by “virtualizing” only the important elements that are most often physically touched by a user (e.g. pipetteman, tubes, beakers, etc.), many barriers to student learning can be minimized or erased altogether [0046].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robertson et al. to include the features of Hamadani et al. in order to eliminating or minimizing the costs associated with providing authentic haptic force feedback to the user.

9. 	Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 10,757,861 B2) in view of Huang et al. (US 2020/0306959 A1) as applied to claims 1, 4-6, 9, 12-14, 16, 17, 21, 22, 24, and 25 above, and further in view of Dutt (US 10,062,354 B2).

	Regarding claim 3, neither Robertson et al. nor Huang et al. disclose the computer-implemented method of claim 1, wherein the plurality of simulations is implemented using a GPU -Accelerated physics simulator.

	However, Dutt discloses processors, such as a dedicated physics processing unit (PPU) or a graphics processing unit (GPU), may be provided for hardware acceleration of the physics calculation — Col. 4, lines 46-48).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robertson et al. to include the features of Dutt for computer graphics and image processing to more rapidly manipulate and modify memory to create images in a frame buffer for output to a display.

	Regarding claim 11, neither Robertson et al. nor Huang et al. disclose the system of claim 9, wherein the one or more processors include a graphics processing unit.
	However, Dutt discloses processors, such as a dedicated physics processing unit (PPU) or a graphics processing unit (GPU), may be provided for hardware acceleration of the physics calculation — Col. 4, lines 46-48).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Robertson et al. to include the features of Dutt for computer graphics and image processing to more rapidly manipulate and modify memory to create images in a frame buffer for output to a display.

10. 	Claim(s) 7, 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 10,757,861 B2) in view of Huang et al. (US 2020/0306959 A1) as applied to claims 1, 4-6, 9, 12- 14, 16, 17, 21, 22, 24, and 25 above, and further in view of Barajas et al. (US 2015/0239127 A1).

	Regarding claim 7, neither Robertson et al. nor Huang et al. disclose the computer-implemented method of claim 1, wherein the individual simulation is identified by identifying an individual simulation with a lowest associated cost.
	However, Barajas et al. discloses Action Selector 84 of the Action Planner Module 80 finds the next action to execute which has the lowest cost based on the current simulated world from the Simulator Module 70 [0050].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robertson et al. to include the features of Barajas et al. in order to avoid conflicting actions by observing planned end effector trajectories for those actions in advance of the actions, and to adjust the planned actions by changing the visual markers in real time via the GUI.

	Regarding claims 15 and 23, neither Robertson et al. nor Huang et al. disclose the system and non-transitory computer readable medium of claims 9 and 21, wherein:
the value is a measure of difference between the forces and the simulated forces.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and medium of Robertson et al. in view of Huang et al. to include wherein the value is a measure of difference between the forces and the simulated forces, since the system of Huang et al. facilitates the use of real and simulated tactile information for robot operation cost reduction.
	Neither Robertson et al. nor Huang et al. disclose wherein the individual simulation is identified by identifying an individual simulation with a lowest associated value.
	However, Barajas et al. discloses Action Selector 84 of the Action Planner Module 80 finds the next action to execute which has the lowest cost based on the current simulated world from the Simulator Module 70 [0050].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and medium of Robertson et al. to include the features of Barajas et al. in order to avoid conflicting actions by observing planned end effector trajectories for those actions in advance of the actions, and to adjust the planned actions by changing the visual markers in real time via the GUI.

11. 	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 10,757,861 B2) in view of Huang et al. (US 2020/0306959 A1) as applied to claims 1, 4-6, 9, 12-14, 16, 17, 21, 22, 24, and 25 above, and further in view of Liu et al. (US 2003/0210259 A1).

	Regarding claim8, neither Robertson et al. nor Huang et al. disclose the computer-implemented method of claim 1, wherein the tactile sensor information includes a 2-dimensional array of force values for each digit of the robotic appendage.
	However, Liu et al. discloses a two-dimensional tactile array of pins is combined with a force feedback device [0041].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Robertson et al. to include the features of Liu et al. in order to simulate both large scale forces and subtle contact forces and textures.

12. 	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 10,757,861 B2) in view of Huang et al. (US 2020/0306959 A1) as applied to claims 1, 4-6, 9, 12-14, 16,
17, 21, 22, 24, and 25 above, and further in view of Hill et al. (US 2020/0394500 A1).

	Regarding claim 19, neither Robertson et al. nor Huang et al. disclose the non-transitory computer-readable medium of claim 17, wherein the one or more processors include a multi-core graphics processing unit.
	However, Hill et al. discloses system-on-a-chip (SoC) 100, which may be used to implement embodiments of the disclosure, comprising one or more of a central processing unit (CPU) 102 or a multi-core CPU, a graphics processing unit (GPU) 104 [0023].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Robertson et al. to include the features of Hill et al. in order to increase performance by running multiple applications concurrently.

13. 	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 10,757,861 B2) in view of Huang et al. (US 2020/0306959 A1) as applied to claims 1, 4-6, 9, 12-14, 16, 17, 21, 22, 24, and 25 above, and further in view of Wing (US 6,229,230 B1).

	Regarding claim 20, neither Robertson et al. nor Huang et al. disclose the non-transitory computer-readable medium of claim 17, wherein the simulations are performed in parallel using a plurality of processors.
	However, Wing discloses a tactile simulator, wherein the linearly movable members are guided for movement in parallel directions [Claim 3].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Robertson et al. to include the features of for robotic grasping and manipulation of objects under visual occlusion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664